Citation Nr: 1025342	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  05-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease.

2.  Entitlement to service connection for right foot 
onychomycosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to September 
1968.


This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the St. Louis, Missouri, VA 
Regional Office (RO).  

This case has previously come before the Board.  In January 2008, 
the matters were remanded to the agency of original jurisdiction 
(AOJ) for additional development.  The case has been returned to 
the Board for further appellate review.  

In a January 2010 rating decision, the AOJ granted service 
connection for peripheral neuropathy of the upper extremities, 
peripheral neuropathy of the lower extremities, erectile 
dysfunction, and a tongue disorder/ankyloglossia.  This 
represents a full grant of the benefits sought in regard to those 
issues.  

The issue of entitlement to service connection for peripheral 
vascular disease being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Right foot onychomycosis is proximately due to service-connected 
diabetes mellitus type II.  


CONCLUSION OF LAW

Right foot onychomycosis is proximately due to or the result of 
service-connected diabetes mellitus type II.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis


The appellant asserts entitlement to a right foot disorder 
secondary to service-connected disability.  Having considered the 
evidence, the Board finds that service connection for 
onychomycosis involving the right foot is warranted.  

Except as provided in 38 C.F.R. § 3.300(c), disability that is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310 (2009).  
On VA examination in March 2009, the examiner stated that 
onychomycosis on the involving the toe of the right foot is 
likely a result of service-connected diabetes mellitus type II.  
Thus, a finding in favor of service connection is supportable for 
onychomycosis of the right foot.  

The Board notes that in regard to the January 2005 complaints of 
burning in the toes and notation of loss of protective senses, 
and the July 2005 record noting decreased sensation in the toes, 
the July 2009 VA examination identified the symptoms in 
association with diabetic neuropathy and service connection has 
been established for peripheral neuropathy of the bilateral lower 
extremities.  In addition, the July 2009 VA examiner specifically 
concluded that neither an ingrown right toenail nor right hallux 
limitus is related to service-connected diabetes mellitus type 
II.  

A determination as to whether the appellant has current 
disability related to service requires competent evidence.  The 
appellant is competent to report his symptoms, to include pain.  
As a layman, however, his opinion alone is not sufficient upon 
which to base a determination as to a relationship between 
service or service-connected disability and current disability.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the 
July 2009 VA examiner's opinion to the effect that the right 
foot/toe onychomycosis is the related to service-connected 
disability and an ingrown right toe nail and hallux limitus are 
not related to service-connected diabetes mellitus type II.  The 
examiner reviewed the records and a rationale for the opinion was 
provided based on objective findings, reliable principles, and 
sound reasoning.  

The evidence is in favor of right foot onychomycosis.  
Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for right foot onychomycosis is granted.  


REMAND

The appellant asserts entitlement to peripheral vascular disease 
secondary to service-connected diabetes mellitus type II.  Having 
reviewed the evidence, the Board finds that further development 
is necessary for a determination in that regard.  

In addressing the issue of current disability, the Board notes 
that in the case of a disability that existed at the time the 
claim is filed, but has, during the pendency of the appeal, 
resolved itself, the disability can still be considered a current 
disability for the purposes of determining service connection.  
In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United 
States Court of Appeal for Veteran's Claims held that the 
requirement that a current disability be present is satisfied, 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim...even though the disability resolves prior to the 
Secretary's adjudication of the claim"  

In this case, while no peripheral vascular disorder was 
identified on VA examination in July 2009, the examiner noted 
that peripheral vascular disease was identified by Doppler in 
2007.  An opinion in regard to whether the peripheral vascular 
disease shown in 2007 is related to service-connected disability 
has not been obtained.  

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence ... is 
essential for a proper appellate decision").  As such, the Board 
finds that the July 2009 VA examination report and opinion to be 
inadequate for a determination in regard to the issue of 
entitlement to secondary service connection for peripheral 
vascular disease.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to 
the July 2009 VA examiner if available; 
otherwise, another VA examiner.  The 
examiner's attention should be directed to 
this remand.  The AOJ should request that the 
examiner express an opinion in terms of 
whether it is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood) that peripheral vascular 
disease identified during the relevant 
period, to include the Doppler evidence of 
peripheral vascular disease in 2007, is 
related to service-connected disability, to 
include diabetes mellitus type II.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  In light of the above, the claim should 
be readjudicated.  The AOJ should review all 
opinions obtained for adequacy and any 
further development required in that regard 
should be accomplished prior to returning the 
claims file to the Board.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


